Name: Council Regulation (Euratom, ECSC, EEC) No 1752/84 of 19 June 1984 adjusting the weightings applied in Varese to the remuneration of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe;  labour market;  economic analysis
 Date Published: nan

 23 . 6 . 84 Official Journal of the European Communities No L 165/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EURATOM, ECSC, EEC No 1752/84 of 19 June 1984 adjusting the weightings applied in Varese to the remuneration of officials and other servants of the European Communities HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 1 . With effect from 16 November 1982, the weight ­ ings applicable to the remuneration of officials and other servants employed in Italy shall be as follows : Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Italy (except Varese) Varese 97,5 97,9 2. with effect from 16 May 1983 , the weightings applicable to the remuneration of officials and other servants employed in Italy shall be as follows : Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities , laid down by Council Regula ­ tion (EEC, Euratom , ECSC) No 259/68 ('), as last amended by Regulation (EEC, Euratom, ECSC) No 3647/83 (2), and in particular Articles 63 , 64 and 65 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the conditions of employment, Italy (except Varese) Varese 103,7 106,9 3 . With effect from 1 July 1983 , the weightings applicable to the remuneration of officials and other servants employed in Italy shall be as follows :Having regard to the proposal from the Commission, Italy (except Varese) Varese 96,1 99,0 Article 2Whereas Regulation (EEC, Euratom, ECSC) No3681 /83 (') was adopted to give effect to the judgment delivered by the Court of Justice on 15 December 1982 ; whereas the logical follow-up to that Regulation would be to adjust, in respect of Varese, Regulations fixing weightings applicable in Italy from 16 November 1982 ; The weightings applicable to the remunerations of officials and other servants of the European Commu ­ nities employed in Italy, as set out in Regulations (EEC, Euratom , ECSC) No 2022/83 (4) and (EEC, Euratom, ECSC) No 3647/83 , are hereby repealed . Whereas the statistical method applied under Regula ­ tion (EEC, Euratom , ECSC) No 3681 /83 should be used to fix the intermediate weighting effective from 16 November 1982, Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 36, 4 . 3 . 1968 , p . 1 . ( 2) OJ No L 361 , 24 . 12 . 1983 , p . 1 . (') OJ No L 368 , 29 . 12 . 1983 , p . 1 . O OJ No L 199, 22 . 7 . 1983, p. 1 . No L 165/2 Official Journal of the European Communities 23 . 6 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 June 1984. For the Council The President C. CHEYSSON